Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on August 2, 2021.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on August 2, 2021, have been entered.

Status of Claims
Addition of claim 23 is acknowledged
Claims 1-23 are currently pending and are the subject of this office action.
Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 18, 2019.
.

Priority

    PNG
    media_image1.png
    66
    240
    media_image1.png
    Greyscale


Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-8 stand rejected under 35 U.S.C. 103 as being unpatentable over Gil et. al. (US 2001/0031754, cited in prior office action).

For claims 1-2 and 5-6 Gil teaches: “Ocular responses characteristic of neurogenic inflammation, including redness, are also observed in rabbits following external stimuli. The ability of an ophthalmic solution of brimonidine(as the only active ingredient) at concentrations ranging from 0.01% to 0.5% to reduce the neurogenic response (i.e. redness) at 5, 10, 15, 30 and 60 minutes following administration is determined.  Brimonidine is effective in reducing such neurogenic responses (i.e. eve redness) ([0047]).  
Gil teaches brimonidine concentrations ranging from about 0.01% to about 0.5% (see above), which highly overlaps with the instantly claimed ranges (0.01% to about 0.015%).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claims 1-2 and 5-6 with a reasonable expectation of success.

The prior art teaches all the limitations of claims 3 and 7, except for the pH range of the brimonidine composition being from about 5.5 to about 6.5.  However, Gil teaches that the pH of the brimonidine compositions can be between 6.5 and 7.2 (see [0030]) which overlaps with the instantly claimed range (about 5.5 to about 6.5).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claims 3 and 7 with a reasonable expectation of success.

For claims 4 and 8, Gil teaches that formulations can be in the form of ocular drops (see [0040]) thus resulting in the practice of claims 4 and 8 with a reasonable expectation of success.

2) Claims 9-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Gil et. al. (US 2001/0031754, cited in prior office action) as applied to claims 1-8 above further in view of Schultz et. al. (US 6,410,045, cited in prior office action).


Gil teaches all the limitations of claims 9-11, except for inserting contact lenses into a diluted brimonidine solution and inserting the contact lens into the eye.  However, Schultz teaches a method of delivering a solution consisting essentially of brimonidine to the eye of a subject in need thereof comprising contacting contact lenses with a solution comprising brimonidine tartrate of less than 0.2 % by weight (see column 2, line 65 through page 3, line 18), thus resulting in the practice of claims 9-11 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Applicant argues that:
Gil teaches a range of brimonidine application from 0.01% to 0.5% to reduce the neurogenic response at 5, 10, 15, 30 and 60 minutes following administration is determined. Brimonidine is effective in reducing such neurogenic responses. A skilled artisan would have to test over 50 formulations to determine which concentrations of brimonidine would be successful, thus subjecting the skilled artisan to undue experimentation to arrive at the instantly claimed concentration range. Accordingly, Applicant respectfully requests withdrawal of this rejection.
Examiner’s response:

Second, even if there was a need for 50 formulations, it cannot be considered undue experimentation.
Third, even if it was undue experimentation, how does it overcome the 103 rejection which is solely based on the fact that Gil teaches a concentration range from 0.01% to 0.5%, regardless of the time (by the way there is no time limitation in the instant claims).

Applicant argues that:
Claims 9-11 are rejected under § 103 as unpatentable over Gil and in further view of US 6,410,045 (“Schultz”).
As explained above, Gil does not teach the use of the claimed concentrations of brimonidine. Schultz does not cure this defect.
Schultz is cited as teaching delivering less than 0.2% brimonidine to the eye using a contact lens. Schultz does not teach the claimed concentrations of brimonidine for the claimed purposes. Thus, a skilled artisan would not look Schultz to overcome the deficiencies of Gil. Accordingly, Applicant requests withdrawal of this rejection.
Examiner’s response:
As stated before, even though Gil does not teach the same exact range claimed by Applicant (0.01% to about 0.015%), Gil teaches an overlapping range (0.01% up to 0.5%).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).



Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-8 stand rejected under 35 U.S.C. 103 as being unpatentable over Dean et. al. (US 6,242,442, cited in prior office action), Graham et. al. (US 2004/0219219, cited in prior office action) and Gil et. al. (US 2001/0031754, cited in prior office action).

For claims 1-2 and 5-6 Dean teaches: ”Brimonidine is a potent and relatively selective .alpha.sub.2 agonist which has been shown to effectively lower IOP in rabbits, monkeys and man.  Upon topical ocular administration brimonidine causes vasoconstriction in scleral vessels.  However, brimonidine does not appear to be a vasoconstrictor in vessels in the back of the eye.  While brimonidine is a relatively safe compound it has been shown to cause the side effects of sedation and ocular hyperemia in an allergic like reaction in some patients.  These side effects are thought to be due to the relatively high concentration of the drug administered topically.  The sedation like side effects are believed to be caused by the drug crossing the blood brain hyperemia is not well understood.  It is likely that the frequent instillation of relatively high drug concentrations causes this side effect.  Thus, lowering the overall dose of brimonidine while maintaining IOP control would be advantageous (see column 2, lines 33-50).
Graham teaches that compositions comprising 0.15% brimonidine and 0.20% brimonidine were equally effective in treating glaucoma or ocular hypertension.  However, the more diluted version (0.15%) showed lower incidence of conjunctival hyperemia (eye redness, see Example 4, paragraphs [0146] through [0148]).  Further, Graham teaches compositions comprising brimonidine in concentrations ranging from 0.001% w/v and 0.15 % w/v (see [0044]), which highly overlaps with the instant claimed ranges (0.01% to about 0.015% in claim 1, 0125% in claim 2, 0.03% to about 0.043% in claim 5 and 0.037% in claim 6).
Gil also teaches pharmaceutical compositions of brimonidine or its tartrate salt for the treatment of glaucoma. An effective dose, when it comes to topical, ocular pain is a matter of broad therapeutically dose requirements. This figure is one controlled by a number of factors: the inherent activity of the drug itself, the vehicle in which it is administered, primarily topical delivery being anticipated, the size of the area being treated, and the intensity of the pain. Exact dosing data have not been determined, but it is anticipated that a topical formulation having between 0.01 % w/v and 0.5% w/v of brimonidine will provide relief from ocular pain. The determination of the effective dose for any selected compound is well within the skill of an ordinary skilled physician (see paragraphs [0026] through [0028]). For ophthalmic application, from about 0.01% to about 0.5% of active ingredient (see [0030]) which highly overlaps with the instant claimed ranges (0.01% to about 0.015% in claim 1, 0125% in claim 2, 0.03% to about 0.043% in claim 5 and 0.037% in claim 6).
Further, Gil teaches: “Ocular responses characteristic of neurogenic inflammation, including redness, are also observed in rabbits following external stimuli. The ability of an ophthalmic solution of brimonidine at concentrations ranging from 0.01% to 0.5% to reduce the neurogenic response (i.e. redness) at 5, 10, 15, 30 and 60 minutes following administration is determined.  Brimonidine is effective in reducing such neurogenic responses (i.e. eve redness). (See [0047]).

Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to reduce eye redness (conjunctival hyperemia) in a patient in need thereof (for example a patient being treated of glaucoma or ocular hypertension with a high concentrated (0.2%) solution of brimonidine that is having conjunctival hyperemia (eye redness) as a side effect) with a more diluted composition of brimonidine, since the prior art teaches that more diluted solutions of brimonidine are equally effective in treating glaucoma but reduce conjunctival hyperemia (eye redness).  The prior art does not teach a brimonidine concentration of 0.01% to about 0.15% w/v (claim 1) or 0.0125% (claim 2) 0.03% to about 0.045% (claim 5) and 0.037% (claim 6), however, Graham further teaches brimonidine concentrations ranging from 0.001% up to 0.15% (see above rejection) and Gil teaches brimonidine 
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claims 1-2 and 5-6 with a reasonable expectation of success.

The prior art teaches all the limitations of claims 3 and 7, except for the pH range of the brimonidine composition being from about 5.5 to about 6.5.  However, Gil teaches that the pH of the brimonidine compositions can be between 6.5 and 7.2 (see [0030]) which overlaps with the instantly claimed range (about 5.5 to about 6.5).

MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claims 3 and 7 with a reasonable expectation of success.


For claims 4 and 8, Graham teaches that formulations can be in the form of ocular drops (see [0144] and [0148]), thus resulting in the practice of claims 4 and 8 with a reasonable expectation of success.

2) Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et. al. (US 6,242,442, cited in prior office action), Graham et. al. (US 2004/0219219, cited in prior office action) and Gil et. al. (US 2001/0031754, cited in prior office action) as applied to claims 1-8 above further in view of Schultz et. al. (US 6,410,045, cited in prior office action).


Dean, Graham and Gil teach all the limitations of claims 9-11, except for inserting contact lenses into a diluted brimonidine solution and inserting the contact lens into the eye.  However, Schultz teaches a method of delivering a solution of brimonidine to the eye of a subject in need thereof comprising contacting contact lenses with a solution comprising brimonidine tartrate of less than 0.2 % by weight (see column 2, line 65 through page 3, line 18), thus resulting in the practice of claims 9-11 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Applicant argues that:
Dean does not teach at what concentration brimonidine would be useful to perform the instantly claimed methods. Graham teaches that both 0.15% and 0.20% brimonidine cause redness. Gil teaches a broad range of brimonidine from 0.01% to 0.5%. A skilled artisan would either test 0.15% or 0.20% as disclosed by Graham and fail to achieve the claimed methods or have to test over 50 formulations to determine which concentrations of brimonidine would be successful base on the teachings of Gil. Thus, the cited prior art either does not teach the instantly claimed methods or would 
Examiner’s response:
Graham teaches that the lower concentration (0.15%) causes less side effects (lower incidence of eye redness) than the higher concentration (0.20%), as such the skilled in the art will be motivated to use the lowest possible concentration of brimonidine, which includes the range disclosed by Gil, in order to have less side effects.
Again, where do this 50 formulations come from?

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
November 29, 2021.